EXHIBIT A
fo C
SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION

we eee

sa ‘Late s |
3/33 gang Avenve , , . :

ofA vi/te, wo7es
Pyalttville gt 2 Plaintiff 19-009 j 4 2
|

 

 

  
 
  
 
     

VS. CrviL ACTION No.
i
Wil Levies THe. “0c Aulaess pe ACTIONs BRANCH,
nas

B20 First sdechlfE JUL @5 2019”

COBO B85 Defendants peabrey hin be wr Superior Court

of the District of Colu
mbi
Sant Lous ta O87 HOG OPPS wen De .
COMPLAINT

eet

 

 

1. Jurisdiction of this court is founded on D.C. Code Annotated, 2001 edition, as amended, se. 11-921.
coms BERR

Eme loy e Tanner Sryrces PMMA aeylozer Foren Wil aens

‘ Phovk Avse- Former Sovives ded net Perrilitt alo
reas wlly in, Fre’

with “Tetner fey anet vray led ro

 

LW HCE f9 GOON GA OC

ye f.
ems layer ad by tl Ug rOLINE7 . | |

 

  
 

Wherefore, Plaintiff demands judgement against Defendant in the: sum of,$...
with interest and costs.

 

   

Phone: | l
DistRicr or CotumsiA, SS_ 8 . |
ee anne TON me
; Ripe Ci cieas fir: Wsens Se. , being first duly sworn on oath deposes and says that the

 

foregoing is a just and trivé’statement of the amount owing by defendant to the plaintiff, exclusive of all
set-off and just grounds of defense.

 

er= aw Weer. EDs
"Diesen 3 1 Agent)

Subscribed and sworn to before me this

 

 

FORM CV-1013/ Nav, 00

 
Superior Court of the District of Columbia
CIVIL, DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001 |
_ Telephone: (202) 879-1133 Website: www.decourts.gov |
{

 

oa_lercance, Williams

a SSPE Plaintit

lucnec  Sceeves Live

= Defendant
EAGT

 

SUMMONS
To the above named Defendant: :

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attomey, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service, If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have’sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attomey for the plaintiff who is suing you. The
attomey’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons. ‘

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays, You may file the original Answer with the Court either before you serve a copy of the Ans Wer on
the plaintiff or within seven (7) days after you have served the plaintiff If you fail to file an Answer,

judgment by default may be entered against you for the relief demanded in the's oplaint,..:. ”

A wae?
: . Q

  
      

 

   

 

 

CONTE gi mee oa Ne. ee See
Teri jelfenns ==E ea Belle. CONF K
Name of Plaintiff's Attormey ae FAY, ABET «
BABEL Ind foie By” Ze
Address Orhan 7

a $ Leu liz flee we7ZRT_
Date

 

 

CV-41 10 [Rev, June 2017]

7. Bye. aes ware
Telephone . te ESBS ee
SU 3R EGR, GEST Ga (202) 879-4828 Veuillez appeler au (202) 879-4826 pouruns traduction ©. 886 mot bai dich, hay goi (202)879-4828°

WUes BL ALAIES, (202) s794e20es ep = PATICT POH ATITT? (202) 879-4828 peor

:

IMPORTANT: IF YOU PAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT, IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR.
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOT EAIL TO ANSWER WITHIN THE REQUIRED TIME,

Lf you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawycr, promptly contact one of the officesjof the
Legal Aid Society (202-628-1161) or the Neighborhood Legat Services (202-279-5100) for help or come to Suite $000 at 500
Indiana Avenue, N.W., for more information concerning places where yau may ask for such help.

See reverse side for Spanish translation
Vea al dorsa Ja traduccién al espafiol

Super, Ct Civ, R 4

|
{
i. cont ee 0004;001

 
TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Clviles
-~ §00 Indlana Avenue; N,W., Suite 5000; Washington, D.G. 20001
Teléfono: (202) 879-1133 Sitlo web: www.dccourts.gov

 

 

~ Demandante
contra

Ndmero de Caso:

NT

 

Demandado

. CITATORIO
Al susodicho Demandado:

Por {a presente se le cita a comparecer y se le require entregar una Contestaciéa a la Demanda adjunta, sea en
persona o por medio de un abogado, en el plazo de veintiin (21) d{as contados después que usted haya recibido este
citatorio, excluyenda el dia mismo. de. la entrega, del citatorio, Si usted esta siendo demandado en calidad de oficial o
agente del Gobierno de los Estados Unidos de Norteamérica o del Gobierna del Distrito de Columbia, tiene usted
sesenta (60) dias, contados después que usted haya recibido este citatorio, para entregar au Contestacién, Tiene que
enviarle por correo una copia de su Contestacién al abogado de la parte demandante, El nombre y direccién del
abogado aparecen al final de este documento, Si el demandado no tiene abogado, tiene que enviarle al demandanta una
copig de la Contestaciém por correo a la direcciém que aparece en este Citatorio;

A usted también se lo require presentar la Contestacién original al Tribunal en la Oficina 5000, sito ex 500
Indiana Avenue, M.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viemes o entre las 9:00 a.m. y las 12:00 del mediodia
los sihados--Usted_ puédé :presentar la Contestacion original ante el Juez ya sea antes que usted le entregue al
demandanie-una-copia-dd- la Contestacién o en el plazo de siete (7) dfas de haberle hecho la entrega al demandante. Si
usted, incitaple wou" preseiitar.una Contestacién, podria dictarse un fallo en rebeldfa contra usted para que se haga

efectivd-of desagvavio_que se budca en la demanda:

 

 

 

 

 

 

 

 

we ath SECRETARIO DEL TRIBUNAL
—_—_—___—Nomine-delabioenilo del Reiqandante
wi Te Sg
we . . A = Por:
Direccién..... ay i Subsecretario
cme Fecha
Telétono
PORE, WHT HL (202) 879-4828 Veulllez appeler au (202) 879-4826 pour une traduction Bd cd mdt bai dich, hay goi (202) 879-4828

YlghRen oleh 4202) 879-4828 TEM ARE PATICe Powe ATTTE (202) 879-4823 Bear

IMPORTANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO O, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELD[A CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO. QUE.SE BUSQUE.EN LA DEMANDA. SI ESTO OCURRE, PODR{A. RETENERSELE SUS. INGRESOS, Q .
pooriA TOMARSELEB SUS BIENES FERSONALES 0 BIENES RA{CES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
USTED PRETENDE OPONERSE A ESTA ACCION, NO_DEJE DE CONTESTAR Ld DEMANDA_ DENTRO DEL PLAZO

EXIGIDO,

Si desea conversar con un abogado y [e parece que no puede pagarle a uno, lame pronto a una de nuestros oficinas del Legal Aid
Society (202-628-1161) o el Neighbarhood Legal Services (202-279-5 100) para pedir ayuda o venga a la Oficina 5000 del 500
Indiana Avenue, N.W., para informarse sobre atros lugares donde piiede pedirayuda al respecto.

Vea al dorso el original en inglés
See reverse side for English original

CV-3(10 [Ray, June 2017], Super, Ct. Civ. R. 4
  

Superior Court of.the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH

INFORMATION SHEE a 0 0 0 4 4 2 2

t

 

 

 

 

 

 

 

 

 

 

i Case Number:
i
vs Date;
sea eBWlteohhb ree 52 pute e, 5 / ME. (-] One of the defendants is being sued
nent in their official capacity,
Name: (Please Print) Relationship to Lawsuit ‘
Finn Name: ([] Attomey for Plaintiff
or tal [7] Self (Pro Se)

Telephone No.: Six digit Unified Bar No.: CO other:
TYPE OF CASE: [4 Non-Jury [1 ¢ Person Jury C1 12 Person Jury
Demand: $ Other:

 

 

PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case Na.: Judge: Calendar #:

Case No.: Judge: Calendartt: zz

 

 

 

 

neat eal Ke RNY bet west heen fete RL ne ht ittg oe oe
Te Si = 7

 

 

 

NAPORDORSUIT = "(Chieck Die Boe On ages er

A. CONTRACTS COLLECTION CASES
C7] 01 Breach of Contract [7] 14 Under $25,000 Pitf, Grants Consent 17116 Under $25 ,000 Consent Denied
([] 02 Breach of Warranty (CJ 17 OVER $25,000 Plitf. Grants Consent(_] 18 OVER $25,000 Consent Denied
([] 06 Negotiable Instrument (-] 27 Insurance/Subrogation (126 Insurance/Subrogation
(-1A7 Personal Property Over $25,000 Pitf. Grants Consent Over $25,000 Consent Denied

13 Employment Discrimination ([] 07 Insurance/Subrogation [134 Insurance/Subrogation

[7 15 Special Education Fees Under $25,000 Pltf Grants Consent Under $25,000 Consent Denied

28 Motion to Confirm Arbitration
Award (Collection Cases Only)

 

 

B. PROPERTY TORTS

[J 01 Automobile [7] 03 Destruction of Private Property [7] 05 Trespass .
([J 02 Conversion (1 04 Property Damage .
EJ 07 Shoplifting, D.C, Code § 27-102 (a)

 

C, PERSONAL TORTS -

 

([] 01 Abuse of Process CCI 10 Invasion of Privacy ([1!7 Personal Injury- (Not Automobile,
(J 02 Alienation of Affection [7] 11 Libel and Slander . Not Malpractice) wa
(_] 03 Assault and Battery (J (2 Malicious interference CI 18Wrongful Death (Not Malpractice)"
_] 04 Automobile- Personal Injury [7] 13 Mulicious Prosecution (71 19 Wrongful Eviction :
(J 05 Deceit (Misrepresentation) [7] 14 Malpractice Legal {[] 20 Friendly Suit
(] 06 False Accusation [C115 Malpractice Medical (Including Wrongft Desh) [_]21 Asbestos .
{_] 07 False Arrest [1116 Negligence- (Not Automobile, (] 22 ToxicfMass Torts !
[7 08 Fraud Not Malpractice) [123 Tobacco '
. (] 24 Lead Paint t
{

 

SEE REVERSE SIDE AND CHECK HERE IF USED

CV-496/Juns 2015

 

 
Information Sheet, Continued

 

 

C. OTHERS .
(1 01 Accounting (CJ 17 Merit Personnel Act (OEA)
[7] 02 Att. Before Judgment . (D.C, Code Title 1, Chapter 6)
(C] 05 Ejectment (C 18 Product Liability
[=] 09 Special Writ/Warrants
. (DC Cade § 11-941) (71 24 Application to Confirm, Modify,’
([J 10 Traffic Adjudication Vacate Arbitration Award (DC Code § 16-4401)
[71 11 Writ of Replevin [1] 29 Merit Personnel Act (OHR)
[51 12 Enforce Mechanics Lien [J 31 Housing Code Regulations
(I 16 Declaratory Judgment (J 32 Qui Tam
(-] 33 Whistleblower
Ul.
[=] 03 Change of Name C7] 15 Libel of Information ‘(7 21 Petition for Subpoena
[J 06 Foreign Judgment/Domestic [] 19 Enter Administrative Order as [Rule 28-I (b)]
[2] 08 Foreign Judgment/International Judgment [ D.C, Code § CJ] 22 Release Mechanics Lien
(J 13 Correction of Birth Certificate 2-1802.03 (h) or 32-151 9 (a)] CJ 23 Rule 27(@)(1)
(_] t4 Correction of Marriage (J 20 Master Meter (D.C, Code § (Perpetuate Testimony) .
Certificate 42-3301, et seq.) [J 24 Petition for Structured Settlement
[2] 26 Petition for Civil Asset Forfeiture (Vehicle) (-] 25 Petition for Liquidation

(—J 27 Petition for Civil Asset Forfeiture (Currency)
[-J 28 Petition for Civil Asset Forfeiture (Other)

 

D. REAL PROPERTY.

—_1-.90-Rea!-Braporky-Real-Betats-—__——- 1. 98-Quis-Title
ff

 

(J 12 Specific Performance {J 25 Liens: Tax / Water Consent Granted .
[_] 04 Condemnation (Eminent Domnin) (7130 Liens: Tax / Water Consent Denied ‘
[_] 10 Mortgage Foreclosure/fudicial Sale C131 Tax Len Bid Off Certificate Consent Granted

[7] 11 Petition for Civil Asset Forfeiture (RP)

 

 

 

  

Attorney's Signature

CV-496/ June 2015
 

Form CA I-A: Notice and Acknowledge for Service by Mail

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

 

 

CIVIL DIVISION
Terrance Williams
Plaintif{(s)
Vv. Case No: 2019va4422
Turner Services Inv
Defendant(s)
NOTICE

To (insert name and address of the party to be served):
Turner Services, Inc

820 First Street., N.E.

 

 

 

Washington, D.C. 20002

 

The enclosed summons, complaint and initial order are served pursuant to Rule 4(c)(4) of the Superior
Court Rules of Civil Procedure.

You must sign and date the Acknowledgement (below). If you are served on behalf of a corporation,
unincorporated association (including a partnership), or other entity, you must indicate next to your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process,
you must indicate next to your signature your authority.

If you do not complete and return the form to the sender within twenty (20) days after it has been mailed,
you (or the other party on whose behalf you are being served) may be required to pay any expenses incurred in
serving a summons, complaint and initial order in any other manner permitted by law.

If you do complete and return this form, you (or the other party on whose behalf you are being served) must
answer the complaint within twenty (20) days after you have signed, dated and returned the form. If you fai] to do
so, judgment by default may be entered against you for the relief demanded in the complaint.

This Notice and Acknowledgment of Receipt of Summons, Complaint and Initial Order was mailed on
(insert date): July 13. 2019

gl
SN 7-34
Signature Date of Signature

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS, COMPLAINT, AND INITIAL ORDER

 

I (print name) -___ received a copy of the summons, complaint and initial
order in the above captioned matter at (insert address):

 

 

 

 

Signature Relationship to Defendant/Authority Date of Signature
to Receive Service

Para pedir una traduccién, llame al (202) 879-4828 MB RATE FT BiG (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction
Dé cd mét bai dich, hy goi (202) 879-4828 00000 GCNO OAIAG (202) 879-4828 OCOL HOS ASEAIH, (202) 879-4828 & UEEAALQ
SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Telephone: (202) 879-1133 * Website: www.dccourts.gov

 

TERRANCE WILLIAMS
Vs. C.A. No. 2019 CA 004422 B
TURNER SERVICES INC
INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-I, it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the

original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies .of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended

as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive

concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference

date.
No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts.gov/,

Chief Judge Robert E. Morin

Case Assigned to: Judge ROBERT R RIGSBY
Date: July 5, 2019
Initial Conference: 10:00 am, Friday, October 11, 2019
Location: Courtroom 201
500 Indiana Avenue N.W.

WASHINGTON, DC 20001
CAIO-60
ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
(“ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@desc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.

D.C. Code § 16-2823(b).

_ The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce. the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

Chief Judge Robert FE. Morin

CAIO-60
